DETAILED ACTION
This detailed action is in response to the application filed on August 26, 2019, and any subsequent filings.
By preliminary amendment, Applicants have canceled Claims 1-20 and added Claims 21-41.  Claims 21-41 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicants state that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: one such example includes the aeration device disposed in a side tank as recited in Claims 23 yet the specification as filed in the parent applicant 14/596,544 only discloses a membrane unit submerged in a side tank (Page 5/Paragraph 25 (hereinafter "Pg/Pr")).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: "54" in Figure 2 as recited in the written description (Pg7/Pr29).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include 
Claim Objections
Claims 22 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 30 is objected to because of the following informalities:  a space appears between the words "waste" and "water" in the last line which is inconsistent the recitation of "wastewater" elsewhere in the claim.  Appropriate correction is required.
Claim 36 is objected to because of the following informalities:  a space appears between the words "waste" and "water" in the second to last and last lines which is inconsistent the recitation of "wastewater" elsewhere in the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 21-29 and 36-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 21 recites wastewater and mixed liquor being drawn through the aeration device yet does not specify if these fluids are in the feed, tank, or recirculation line as the location of the aeration device has not been recited.
Claim 28 recites wastewater and mixed liquor proximately surrounding the aeration device yet does not specify if these fluid are in the feed, tank, or recirculation line as the location of the aeration device has not been recited.
Claim 36  recites "the aeration device" in lines13 and 16 yet line 11 recites "a plurality of aeration devices" rendering the claim indefinite.
Claim 36 recites "the recirculation conduit" in line 14 yet line 8 recites "one or more recirculation conduits" rendering the claim indefinite.
Claim 37 recites "the recirculation conduit" in line 2 yet Claim 1, line 8, from which the claim depends, recites "one or more recirculation conduits" rendering the claim indefinite.
Claim 38 recites "the membrane filter unit" in line 2 yet line 5, from which the claim depends, recites "a plurality of membrane filter units" rendering the claim indefinite.
Claims not specifically mentioned contain the same indefinite limitations of the claims identified above from which they depend and thus are also rejected as indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21, 24, and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Livingston, et al., U.S. Publication No. 2010/0264080 (hereinafter "Livingston") in view of Olivier, U.S. Patent No. 7,025,883 (hereinafter "Olivier").
Applicant's claims are directed towards a process.
Regarding Claims 21, 24, and 26-29, Livingston discloses a process for treating domestic wastewater comprising pumping wastewater into a tank containing a membrane 
Livingston does not disclose drawing wastewater and mixed liquor proximately surrounding the aeration device into the mixing channel of the aeration device using the flow of wastewater and mixed liquor from the recirculation conduit. 
Olivier also relates to aerating wastewater with an aeration device and discloses drawing wastewater and mixed liquor proximately surrounding the aeration device into the mixing channel of the aeration device using the flow of wastewater and mixed liquor from the recirculation conduit (Figs. 20b, 21b (note flow lines indicating aeration device draws liquid into the mixing channel of the aeration device from area surrounding aeration device), items 653, 653a, 653d, "B", C22/L24-32). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the aeration device disclosed by Livingston with that disclosed by Olivier to generate bubbles like Livingston's air scrubber 75 seen in Figure 7 because, according to Olivier, the aeration device "allows for a relatively large amount of gas to be mixed into a liquid using a relatively small amount of power" (C22/L 17-19), and combining the disclosure of Livingston with the settling tank disclosed by Olivier would yield the predictable result, according to Olivier, of collecting, filtering, and otherwise treating the wastewater (C6/L4-7).  Further, the increased gas delivered by the aeration device disclosed by Olivier meets the goal of Livingston to reduce the air demand used by the air scouring device with increased air through the aeration device (Pg1 /Pr1 ,2,5,6, Pg3/Pr33).
Additional Disclosures Included:  Claim 24: wherein the aeration device includes an eductor (Livingston, Fig. 4, item 54, Pg2/Pr29; Olivier, Figs. 20b, 21 b, item 653, C22/L17-32).  Claim 26: transferring treated wastewater from an outlet region of the aeration device to an outlet conduit (Livingston, Fig. 7).  Claim 27: wherein the flow of wastewater and mixed liquor from the recirculation conduit is introduced into the aeration device through a first inlet (Livingston, Fig. 4 (location 52 interpreted as first inlet); Olivier, Fig 21 b, item 653a).  Claim 28: wherein wastewater and mixed liquor proximately surrounding the aeration device are drawn into the aeration device through a second inlet (Olivier, Figs. 20b, 21b (note inlet to aeration device for wastewater and mixed liquor within chamber 651 interpreted as second inlet), items 653, 653a, 653d, "B", C22/L24-32).  Claim 29: wherein the ambient air is drawn into the aeration device through a third .

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Livingston, et al., U.S. Publication No. 2010/0264080 (hereinafter "Livingston") in view of Olivier, U.S. Patent No. 7,025,883 (hereinafter "Olivier") as applied to Claim 21 above, and further in view of Zigerlig, U.S. Publication No. 2011/0089108 (hereinafter "Zigerlig").
Applicants' claim is directed towards a process.
The combination of Livingston and Olivier discloses the process of Claim 21 except periodically pumping a permeate from a permeate storage tank into the membrane filter via a permeate feed conduit.
Zigerlig also relates to aerating wastewater with an aeration device and discloses periodically pumping a permeate (Fig. 4, items S1 (permeate storage), P2 (permeate line 14 reversible pump), Pg4/Pr111, 112) from a permeate storage tank (Fig. 4, items S1, P2, Pg4/Pr109) into the membrane filter (Fig. 4, item 2, Pg4/Pr110) via a permeate feed conduit (Fig. 4, item 14, Pg4/Pr110).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the permeate process disclosed  by Zigerlig with the process disclosed by the combination of Livingston and Olivier because, according to Zigerlig, reversing the permeate flow removes sludge deposits (Pg4/Pr112).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be 
Claims 21, 22, 24, 25, and 27-29 rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 4, 5, and 7-9 of U.S. Patent No. 10,392,279.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the patent disclose the process recited in the claims of the instant application except in a different dependency order.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claims 22, 23, 30, and 36 each recite an aeration device having a mixing channel disposed within the tank or side tank wherein the mixing channel draws in ambient air using recirculated wastewater which distinguishes the claims over Livingston, et al., U.S. Publication No. 2010/0264080, which is the closest prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585.  The examiner can normally be reached on Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK ORME/Primary Examiner, Art Unit 1779